Felton, Chief Judge,
dissenting. I do not agree that the
General Assembly intended to exempt the Cobb County-Marietta Water Authority from the sales tax on water unless it actually created an Authority which the tax Act exempted. I think that it could have done so (if it complied with the Constitution), but the Act creating the Authority did not create a body politic and the Sales and Use Tax Act does not exempt a body which was sought by the legislature to be constituted a body politic but which is not. If the exempting Act had exempted political subdivisions or authorities which the legislature said were to be deemed such, whether they actually were or not, the majority ruling would be correct. I do not think it is good logic to say that because the legislature might have had the power to exempt an authority from taxes, whether it was a body politic or not, it will be deemed to have done so when it sought to create a tax-exempt body but did not succeed in doing so.